The collector is liable for his negligence, which caused the loss of the Peabody tax, not because he has collected it, but because he has unreasonably neglected to do so. It was demanded of him April 1, 1879, and the interest should be reckoned from that time. On this question the case does not stand as if it had been collected and not paid over. When collected, it is the duty of the collector to pay it over on or before the first Saturday of the month following its collection. Laws of 1874, c. 85, s. 9; G. L., c. 40, s. 9. Formerly the collector was only liable when he had unreasonably neglected to pay it over, or had used it. Hudson v. Tenney, 6 N.H. 456.
The plaintiffs claim that the collector should be charged with interest at ten per cent. after December 1, 1876. The tax-payer who neglects to pay his taxes on or before December 1 succeeding the assessment, is bound to pay ten per cent. interest. In all other cases six per cent. is the legal rate. Interest should be computed from the day of the demand. If the tax had been collected, *Page 101 
interest would have been reckoned from the day when it was his duty to pay the money into the town treasury. On the $2.59 which he received May 10, 1877, he is chargeable with interest from the first Saturday of the next month.
The plaintiffs are entitled to judgment on the report for $2.59 and interest from the first Saturday of June, 1877, and for $191.23 and interest from April 1, 1879, on both sums, at six per cent. Northumberland v. Cobleigh, 59 N.H. 250, 256.
Case discharged.
DOE, C. J., did not sit: the others concurred.